PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/648,728
Filing Date: 13 Jul 2017
Appellant(s): Lerner, Ralf



__________________
Robert King
For Appellant


EXAMINER’S ANSWER





This Answer is in response to the appeal brief filed 10/28/2021 (hereinafter First Appeal Brief) and the appeal brief to correct defects filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejections under 35 USC § 103
Appellant’s claims 1, 4-17, and 23-29 were rejected under 35 USC § 103.
Claim 1, which is representative of all issues pertinent to the Appeal, was rejected as unpatentable over Nakahata et al. (US 2010/0207138 A1) in view of Whiston et al. (US 6,835,627 B1).
(2) Response to Argument
As an initial matter, Appellant begins the merits of the Argument section of the First Appeal Brief with the heading “A. Claims 1, 3-7, 12, 13, and 23-29” (top of Page 7 of the First Appeal Brief). The Examiner respectfully notes that claim 3 is not at issue in this Appeal as claim 3 was cancelled prior to the Final Rejection.
Overview of the Rejection of Claim 1
	Claim 1 is directed to a method for producing a semiconductor structure. As demonstrated in the summary1 of the rejection of claim 1 below, Nakahata discloses most of the steps to this method.





STEP 1
Providing a carrier substrate comprising a semiconductor material.

    PNG
    media_image2.png
    295
    881
    media_image2.png
    Greyscale



STEP 2
Producing an active region bordered2 by dielectric (i.e., electrically insulating) material.

    PNG
    media_image3.png
    295
    881
    media_image3.png
    Greyscale


STEP 3
	Forming a semiconductor structure on the active region (the semiconductor structure of Nakahata is exclusively component 12).

    PNG
    media_image4.png
    295
    967
    media_image4.png
    Greyscale



STEP 4
	Removing at least a portion of the dielectric material.

    PNG
    media_image5.png
    299
    904
    media_image5.png
    Greyscale




STEP 5
	Removing semiconductor material beneath the semiconductor structure.

    PNG
    media_image6.png
    358
    900
    media_image6.png
    Greyscale


DIFFERENCE
	The difference between the method of Appellant’s claim 1 and that of Nakahata is how the dielectric material is formed. Nakahata deposits a separate layer of dielectric material on top of the carrier substrate whereas Appellant performs a “local oxidation” process (a process to covert some of the semiconductor material in the substrate into a semiconductor oxide), which forms trenches of dielectric material.
    PNG
    media_image7.png
    295
    881
    media_image7.png
    Greyscale

	The purpose of the dielectric material is to act as a “mask” (¶ 0070 of Nakahata) so that, when the semiconductor structure is formed in Step 3, the semiconductor structure is only formed over the active region. At the time the Application was filed, it was well known in the art of semiconductor device manufacturing that masks of trenches of dielectric material can also be formed by locally oxidizing the underlying material (“[T]he [local oxidation of silicon] also forms a mask 10 . . . .” Whiston at 4:67–5:1). 
    PNG
    media_image8.png
    295
    759
    media_image8.png
    Greyscale


 Summary Response to Arguments
With regards to the substance of the Argument section, Appellant’s arguments are not agreed with as they amount to unclaimed features and mischaracterizations of both the Final Rejection and the prior art.
Responses to Appellant’s Specific Arguments
1. 	Appellant’s argument that the combination is based solely on hindsight is not agreed with as Appellant never disclosed the feature at issue.
Appellant argues (§ VII(A)(1) on Page 8 of the First Appeal Brief) that the combination of Nakahata and Whiston is improper as “there is no disclosure of the trench isolation regions formed by local oxidation of the semiconductor material of the carrier substrate to form dielectric regions with LED structures in either Nakahata or Whiston” (Appellant’s emphasis removed; current emphasis added by Examiner). Appellant further alleges that this feature can only be constructed “by reliance on the disclosure from [Appellant’s] specification.” Id.
This argument is not agreed with as Appellant never claimed this feature and, further, never disclosed this feature. Appellant never made any disclosure concerning “LED structures”. In fact, none of the words “light”, “emitting”, or “diode” ever appear at any point in the Specification. It is simply not part of Appellant’s disclosure. To the contrary, the only concrete example given by Appellant for what the semiconductor structure could be is “a III/V semiconductor material . . . such as transistors.” (Appellant’s Specification at Pg. 6, Lns 33-35). Transistors are not LEDs.

Instead, the Examiner based the combination on a “simple substitution of one known element for another to obtain predictable results” (MPEP 2143(I)(B)). This substitution is in accordance with the Graham factual inquiries (MPEP 2143(I)(A)):
(1) The prior art (Nakahata) contained a method which differed from the claimed method by the substitution of one step (forming the dielectric material by local oxidation) with another step (forming the dielectric material by deposition).

(2) The substituted step (forming a dielectric material by local oxidation) and its function (creating a mask from the dielectric material) were known in the art (as discussed above, Whiston discloses the step and its function).

(3) One having ordinary skill in the art could have substituted one step for the other, and the results of the substitution would have been predictable (local oxidization of the carrier substrate will result in mask layers formed of trench isolation dielectric material).

The combination is therefore believed to be proper.

2.	Appellant’s argument that Examiner applied inconsistent interpretations is the result of Appellant’s mischaracterizations of the prior art.
Appellant argues (§ VII(A)(2) on Page 9 of the First Appeal Brief) that the Examiner applied inconsistent and conflicting interpretations for the “semiconductor structure”.

    PNG
    media_image9.png
    300
    798
    media_image9.png
    Greyscale

	The annotations above are consistent with the mapping of Nakahata as used in the Final Rejection. Appellant’s annotations presented in the figure on Page 10 of the First Appeal Brief have no basis in fact. Specifically, the Appellant has not (and cannot) point to any portion of the Rejection in which the Examiner described component 12 of Nakahata as a “semiconductor substrate” or component 11 as a “carrier material”. Appellant’s annotations are, therefore, not agreed with.
Appellant further argues (bottom of Page 10 of the First Appeal Brief) that “Nakahata’s element 11 is not part of the claimed semiconductor structure, making it the claimed semiconductor material of the carrier substrate.” This is a mischaracterization of the prior art based on faulty logic. It is incorrect to say that if component 11 is not part of the semiconductor structure 12, it must be part of the carrier substrate. Component 11 is between semiconductor structure 12 and carrier substrate 1 of Nakahata. It is neither part of the semiconductor structure nor part of the carrier substrate. It is distinct from both.
In Nakahata, the semiconductor structure 12 is on the active regions of carrier substrate 1 (although not directly on) and semiconductor material 11 is between them. Because Appellant did not 
	Appellant’s next arguments are directed toward the etching of semiconductor material.3 Nakahata discloses that a bottom portion of semiconductor material 11 is etched to enable the semiconductor structure 12 and the remaining portion of 11 to be removed from the carrier substrate.

    PNG
    media_image10.png
    329
    686
    media_image10.png
    Greyscale
 
	Appellant argues (top of Page 11) that because the semiconductor material that is etched away is beneath a remaining portion of component 11 of Nakahata, that remaining portion of 11 must somehow be a part of the semiconductor structure. This argument is not agreed with as it relates to only the semiconductor is removed.4 Appellant merely claimed that the semiconductor structure is “enable[d] to be transferred from the carrier substrate” which is satisfied if both the semiconductor structure 12 and remaining semiconductor material 11 of Nakahata are enabled to be transferred from carrier substrate 1.
	Appellant further argues (bottom of Page 11) that component 11 of Nakahata must be part of the semiconductor structure because “there is no disclosure of any etching between elements 11 and 12 [of Nakahata] so that element 12 can be transferred.” This argument is not agreed with as Appellant never claimed that there cannot be anything between the semiconductor structure and the semiconductor material which is etched. The language of claim 1 is “etching to remove semiconductor material beneath the semiconductor structure” and, by Appellant’s own definition, “beneath” does not require direct contact but instead allows for intervening material (Appellant’s Specification at Pg. 7, Lns. 28-31). The bottom portion of semiconductor material 11 of Nakahata is etched and that bottom portion is beneath semiconductor structure 12. As such, the claimed limitation is satisfied. The fact that there is additional semiconductor material (top portion of 11) between the semiconductor material that was etched (bottom portion of 11) and the semiconductor structure (12) is irrelevant.
	3.	Appellant’s argument that the combination does not disclose removing semiconductor material “beneath” the semiconductor structure amounts to unclaimed features.
	Appellant further argues (§ VII(A)(3) on Page 12 of the First Appeal Brief) that “[u]nder the Examiner’s interpretation – in which element 12 alone is the semiconductor structure – this would require etching between elements 12 and 11 so that element 12 can be transferred.” This argument is not agreed with as it amounts to unclaimed features. Appellant never claimed that only the semiconductor structure can be transferred. In the method of Nakahata, BOTH the semiconductor only the semiconductor structure can be transferred, which is an unclaimed feature.
	Additionally, Appellant mischaracterizes the prior art. Regarding Nakahata, Appellant states that “both elements 12 (the alleged semiconductor substrate) and 11 (the alleged carrier substrate) are removed from starting substrate 1.” (Page 13 of the First Appeal Brief; emphasis added). This is a misrepresentation of the mapping of Nakahata used in the Rejection. Specifically, the Examiner consistently indicated that element 12 of Nakahata is the semiconductor structure, not a “semiconductor substrate”; element 11 is a semiconductor material, not the “carrier substrate”; and element 1 is the carrier substrate, not a “starting substrate”. Using the correct mapping that was applied in the Rejection, Appellant’s statement becomes “both elements 12 (the semiconductor structure) and 11 (semiconductor material) are removed from carrier substrate 1.” This corrected statement is in line with Appellant’s claim which requires enabling the semiconductor structure to be removed from the carrier substrate but does not claim that only the semiconductor structure can be removed.
	Appellant’s remaining argument in this subsection (beginning in the last paragraph on Page 13) states “[e]ven under the Examiner’s other interpretation where element 10 (elements 11 and 12) is the semiconductor structure . . . .” This argument is not agreed with as the Examiner never interpreted element 10 as the semiconductor structure; only element 12 is referenced as the semiconductor structure. The Appellant has not (and cannot) cite any portion of the Final Rejection in which the Examiner describes the semiconductor structure of Nakahata as element 10. As discussed above, Appellant’s attempts to allege that Examiner implied such a position is the result of Appellant repeatedly mischaracterizing the prior art and introducing unclaimed features.

4.	Appellant’s argument concerning the combination of Nakahata and Whiston failing to teach trench isolation regions only discusses Nakahata, not the combination.
	Appellant’s next subsection (§ VII(A)(4) on Page 14 of the First Appeal Brief) alleges to discuss the “combination” but in actuality only discusses Nakahata. Appellant states that Nakahata does not discuss trenches and therefore “the Examiner has failed to set forth a prima facie case of obviousness for at least this element.” This argument is not agreed with as Appellant failed to discuss the Whiston reference and Whiston is what was relied upon for teaching trenches, not Nakahata. Specifically, the Rejection acknowledges that “Nakahata et al. do not disclose . . . trench isolation regions” and, instead, cites to Whiston for this feature (first paragraph on Page 3 of the Rejection). This subsection of Appellant’s First Appeal Brief spans across Pages 14 through 17 and does not even so much as mention the name “Whiston” a single time. Appellant’s argument is, therefore, not agreed with as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	5. 	Appellant continues to argue for nonobviousness by attacking the references individually.
	Appellant’s next subsection (§ VII(A)(5) on Page 17 of the First Appeal Brief) continues to argue that “because the proposed combination does not disclose the claimed trench isolation regions, it cannot disclose ‘an exposed semiconductor surface that is almost completely delimited by trench isolation regions . . . .’” (emphasis removed). This argument is not agreed with because, as discussed above, Appellant has not yet addressed the Whiston reference, which is the reference relied upon for disclosing trench isolation regions. 

6. 	Appellant still continues to argue for nonobviousness by attacking the references individually.
	Appellant’s next subsection (§ VII(A)(6) on Page 17 of the First Appeal Brief) continues to argue against Nakahata individually by stating that Nakahata does not disclose removing dielectric material from the trench isolation regions. This argument is not agreed with because it is Whiston, not Nakahata, which is relied upon for disclosing trench isolation regions and Appellant has still not yet addressed Whiston. 
Nakahata discloses removing the dielectric material of a dielectric mask. Whiston discloses forming dielectric masks as trench isolation regions. Therefore, in the method of the combination in which the dielectric mask of Nakahata is replaced with a trench isolation region dielectric mask as taught by Whiston, dielectric material will be removed from the trench isolation regions.

7. 	Appellant misconstrues the LOCOS (local oxidation of silicon) process.
Appellant’s next subsection (§ VII(A)(7) on Page 18 of the First Appeal Brief) attempts to argue that a dielectric material formed by local oxidation (LOCOS) is not entrenched. (“Nor do LOCOS regions 9 [of Whiston] comprise a dielectric material in a trench.” First Appeal Brief at 19). This argument is not agreed with as it fundamentally contradicts what happens in a LOCOS process. LOCOS takes a portion of silicon, adds oxygen to it, and thereby converts that portion to silicon dioxide (a dielectric material). 

    PNG
    media_image11.png
    188
    550
    media_image11.png
    Greyscale
 
inherently be lower than the top surface of the silicon (i.e., in a trench) because only silicon that was beneath said top surface could have been converted. (“LOCOS, short for LOCal Oxidation of Silicon, is a microfabrication process where silicon dioxide is formed in selected areas on a silicon wafer having the Si-SiO2 interface at a lower point than the rest of the silicon surface . . . . The oxygen penetrates in depth of the wafer, reacts with silicon and transforms it into silicon oxide. In this way, an immersed structure is formed.”5,6)  As such, a dielectric material formed by LOCOS will inherently be in a trench.
	Further, this is the exact same process used by Appellant (claim 1 requires the dielectric material to be formed as a trench isolation region through the use of a “local oxidation” process). Appellant even acknowledges that it is this local oxidation process which causes the material to be formed in a trench (“. . . an oxidation process which . . . due to the increase in volume, the resulting oxide material grows into the semiconductor material of the carrier substrate.” Appellant’s Specification at Pg. 11, Lns 19-26).

    PNG
    media_image12.png
    314
    1268
    media_image12.png
    Greyscale

As such, according to both the common understanding of the art and Appellant’s own disclosure, the local oxidation process of Whiston will also form a trench isolation region. (Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Appellant further states that “[n]or do LOCOS regions 9 comprise a dielectric material in a trench. Instead, Whiston discloses that LOCOS 9 are formed of an oxide layer.” (First Appeal Brief at 19). Appellant’s argument that an oxide material cannot be “a dielectric material in a trench” is not agreed with because Appellant’s own disclosure requires the dielectric material in the trench to be an oxide layer (“dielectric regions 30, which are . . . oxide material”; Appellant’s Specification at Pg. 11, Lns 20-21).
Appellant’s citations to Whiston describing the LOCOS as being “laid down over the N-well 4 and the P-well 5” does not save Appellant’s argument. Figs. 1 and 8(b) of Whiston clearly show that the LOCOS is formed into the N-well 4. The bottom surface of the LOCOS is beneath the top surface of N-well 4, which is to say, it is entrenched.

    PNG
    media_image13.png
    222
    500
    media_image13.png
    Greyscale

Appellant further argues that “LOCOS 9 [of Whiston] does not delimit an active region of the semiconductor.” (First Appeal Brief at 19). This argument is not agreed with as Whiston was not relied upon for teaching this feature. Instead, the Rejection relied upon Nakahata for disclosing dielectric materials which delimit an active region of the semiconductor in the carrier substrate. In the method of the combination, when the deposited dielectric material of Nakahata is replaced with LOCOS dielectric See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

8. 	Appellant’s arguments concerning independent claims 28 and 29 are not agreed with for the same reasons as claim 1.
Appellant’s next subsection (§ VII(A)(8) on Page 20 of the First Appeal Brief) concerns independent claims 28 and 29. Appellant argues that claims 28 and 29 recite similar elements to claim 1 and are allowable for the same arguments Appellant applied to claim 1. Because the arguments concerning claim 1 are not agreed with (as discussed above), Appellant’s arguments concerning claims 28 and 29 are similarly not agreed with.
Appellant goes on to say that:
Applicant [sic] notes that the rejection of these claims does not identify the claim element “producing an active region having an exposed semiconductor surface and being almost completely delimited by trench isolation regions of isolating dielectric material” but instead identifies “producing an active region (la) having an exposed semiconductor surface and is almost completely delimited by dielectric regions (2) of isolating dielectric material (¶ 0093).” Thus, the Examiner has not even alleged that the proposed combination discloses all elements of these claims. A window 2a removed from mask 2 as disclosed in ¶ 0092 of Nakahata is not a disclosure of a trench isolation region.

This argument is not agreed with as it only addresses Nakahata, not the combination of Nakahata and Whiston. As discussed above, Nakahata discloses delimiting the active region by dielectric material. Whiston discloses forming the dielectric material to be a trench isolation region. Therefore, in the method of the combination, the active region will be delimited by trench isolation regions of isolating dielectric material. Appellant’s argument is not agreed with as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

9. 	Appellant’s arguments concerning the dependent claims are not agreed with for the same reasons as claim 1.
Appellant’s next subsection (§ VII(B) on Page 21 of the First Appeal Brief) concerns the dependent claims. Appellant argues that the dependent claims should be allowed based on their dependency from claim 1. Because claim 1 is not allowable, as discussed above, it is not agreed with that the dependent claims are allowable simply based on their dependency from claim 1.

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.C/Examiner, Art Unit 2815       
                                                                                                                                                                                                 Conferees:
Ken Parker
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA       
            

                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For readability, certain limitations which are not germane to the issues on Appeal are removed from the discussion of the various steps.
        2 Appellant’s specific claim language is “almost completely delimited by”
        3 The Examiner notes that, per the language of claim 1, the semiconductor material which is etched may be different from the semiconductor material of the carrier substrate. Although Appellant introduces “a semiconductor material” (Claim 1, Line 4) in the carrier substrate and further references “the semiconductor material of the carrier substrate” (Claim 1, Lines 8-9), Appellant uses different language in this portion of claim 1. Specifically, Appellant did not claim “etching to remove the semiconductor material” or “etching to remove semiconductor material of the carrier substrate” but, instead, only stated “etching to remove semiconductor material” (Claim 1, Line 13). Component 11 of Nakagawa is semiconductor material and component 11 is etched, satisfying this limitation.
        4 The Examiner further notes that the semiconductor structure cannot be defined to be substantially free of any other material because, per Appellant’s claim 1, the component is still called a “semiconductor structure” while attached to underlying semiconductor material before the etching step.
        5 Wikipedia, “LOCOS”, https://web.archive.org/web/20201216191750/en.wikipedia.org/wiki/LOCOS (last accessed Jan. 5, 2022).
        6 A portion if the silicon dioxide will inherently also be above the silicon surface because adding oxygen atoms increases the volume of the material.